Title: From George Washington to Annis Boudinot Stockton, 18 February 1784
From: Washington, George
To: Stockton, Annis Boudinot



Dear Madam,
Mount Vernon Feby 18th 1784

The intemperate weather, and very great care which the Post Riders take of themselves, prevented your letter of the 4th of last month from reaching my hands ’till the 10th of this. I was then in the very act of setting of on a visit to my aged Mother, from whence I am just returned. These reasons, I beg leave to offer, as an apology for my silence until now.
It would be a pity indeed, My dear Madam, if the Muses should be restrained in you; it is only to be regretted that the hero of your poetical talents is not more deserving their lays: I cannot, however, from motives of false delicacy (because I happen to be the principal character in your Pastoral) withhold my encomiums on the performance—for I think the easy, simple, and beautiful strains with which the dialogue is supported, does

great justice to your genius; and will not only secure Lucinda & Aminta from Wits & Critics, but draw from them, however unwillingly, their highest plaudits; if they can relish the praises that are given, as highly as they must admire the manner of bestowing them.
Mrs Washington, equally sensible with myself, of the honor you have done her, joins me in most affectionate compliments to yourself, the young Ladies & Gentlemen of your family. With sentiments of esteem, regard and respect I have the honor to be Dr Madam Yr Most Obedt & Most Hble Servt

Go: Washington

